Citation Nr: 0843210	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Parkinson's 
disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides and 
as due to service-connected Type 2 diabetes mellitus.

4.  Entitlement to an increased initial disability rating for 
Type 2 diabetes mellitus currently evaluated as 10 percent 
disabling effective April 8, 2004, the date the veteran's 
claim was received.

5.  Entitlement to an increased initial disability rating for 
residuals of prostate cancer currently evaluated as 10 
percent disabling effective April 8, 2004, the date the 
veteran's claim was received.

6.  Entitlement to an increased initial disability rating for 
erectile dysfunction currently evaluated as noncompensably 
disabling effective April 8, 2004, the date the veteran's 
claim was received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1975.  Service in Vietnam and award of the Air Medal 
and Distinguished Flying Cross is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

The veteran's April 2004 claim for entitlement to service 
connection for PTSD and his June 2004 claim for entitlement 
to service connection for Parkinson's disease were denied in 
the July 2004 rating decision.  The veteran disagreed and 
perfected an appeal.

In October 2005, the veteran and his representative provided 
evidence and testimony in support of the veteran's claims at 
a hearing at the RO before a local hearing officer.  In May 
2008, the veteran, his spouse and his representative 
presented evidence and testimony in support of the veteran's 
claims at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ).  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The evidence supporting a finding that the veteran's PTSD 
disability is related to his military active duty is at least 
in equipoise.

3.  A preponderance of the evidence is against a finding that 
the veteran's Parkinson's disease is related to his presumed 
exposure to herbicides in Vietnam.

4.  A preponderance of the competent medical and other 
evidence is against a finding that the veteran's Parkinson's 
disease condition is related to his military active duty 
service.

5.  The veteran submitted written intent to withdraw and his 
representative has orally notified the VLJ of the veteran's 
intent to withdraw the issues of entitlement to increased 
initial disability ratings for Type 2 diabetes, residuals of 
prostate cancer, erectile dysfunction and entitlement to 
service connection for peripheral neuropathy from his pending 
appeal to the Board.




CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Parkinson's disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309((e) (2008).

3.  The issue of entitlement to service connection for 
peripheral neuropathy, to include as due to exposure to 
herbicides and as due to service-connected Type 2 diabetes 
mellitus is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) 
(West 2002); 38 C.F.R. § 20.204 (2008).

4.  The issue of entitlement to an increased initial 
disability rating for Type 2 diabetes mellitus is dismissed.  
38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. 
§ 20.204 (2008).

5.  The issue of entitlement to an increased initial 
disability rating for residuals of prostate cancer is 
dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2008).

6.  The issue of entitlement to an increased initial 
disability rating for erectile dysfunction is dismissed.  
38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. 
§ 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD that was 
caused by events which occurred during his active duty combat 
service as an Air Force navigator who flew in Vietnamese 
airspace and who landed at locations in Vietnam.  The veteran 
also contends that he suffers from Parkinson's disease which 
was caused by his exposure to herbicides during his service 
in Vietnam.  He specifically contends that he was exposed to 
the toxin 2, 3, 7, 8 - tetrachlorodibenzo-p-dioxin, an 
ingredient in Agent Orange herbicide used in Vietnam, and 
that medical research shows a link between such exposure and 
the onset of Parkinson's disease.  The Board will first 
address preliminary matters and then render decisions on the 
issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in letters dated 
April and November 2004, and April 2006, about the 
information and evidence that is necessary to substantiate 
his claim for service connection by informing the veteran 
that the evidence must show that he had an injury in military 
service or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease; he had a current physical or 
mental disability shown by medical evidence; and, that there 
is a relationship between his disability and an injury, 
disease, or event in military service.  In addition, the 
veteran was sent a questionnaire which requested specific 
information that would support his PTSD claim. 

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated April 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, VA treatment records and private medical records 
identified by the veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  As is more thoroughly 
discussed below, the Board finds that the medical evidence of 
record is sufficient to adjudicate the claims before it and 
that a VA examination is not necessary to enable the Board to 
render a decision in this case.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In this vein, as noted in the Introduction, the 
veteran has presented evidence and testimony at a local 
hearing and at a hearing before the undersigned VLJ. 
The Board can not identify and the veteran has not contended 
any prejudice as a result of lack of notice or assistance in 
this case.  All procedural notice preceded the final 
adjudication of the veteran's claims.  Thus, the veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2008).

38 U.S.C.A. § 1154 (West 2002) requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).



Analysis

The veteran seeks service connection for PTSD.  He has stated 
that he was involved in several incidents in Vietnam which 
put him in fear for his life and which have resulted in his 
symptoms of anxiety and depression, distressing dreams, 
feelings that, and avoidance of activities, people and places 
that remind him of the traumatic events he experienced in 
Vietnam.  As noted above, in order for a veteran to prevail 
on an issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The Hickson analysis is 
supplemented by the requirements of 38 C.F.R. § 3.304(f), 
which parallels the three Hickson elements.  The Board will 
address each of these elements in turn.  

With regard to a current diagnosis, the veteran has submitted 
the April 2008 report of Dr. K.C., Ph.D., a psychologist, who 
diagnosed the veteran with PTSD.  The Board further notes 
that the veteran had earlier submitted diagnoses of PTSD by 
M.C. and D.H., both licensed social workers.  The record also 
contains the assessments of VA examiners who did not diagnose 
PTSD.

Specifically, Dr. M.M., Psy.D., a VA psychologist, stated in 
a May 2006 medical report that while the veteran "is clearly 
suffering symptoms related to his exposure to combat, these 
symptoms do not meet full criteria for a DSM-IV diagnosis of 
PTSD."  Instead, Dr. M.M. listed the primary diagnosis as 
major depression.  In addition, a VA licensed social worker 
did not assess the veteran with PTSD in a May 2004 medical 
report.  Thus, the record contains inconsistent diagnoses of 
the veteran's mental health condition.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  It is the responsibility of 
the Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

Both Dr. K.C. and Dr. M.M. made findings that the veteran met 
certain DSM-IV criteria.  Both found the veteran presented 
with symptomatology that fulfilled criterion A [traumatic 
stressor events], criterion B [physiological reactions to 
external cues symbolizing the traumatic events], and 
criterion C [avoidance behavior].  In addition, Dr. M.M. 
found that criterion E was satisfied as the veteran reported 
the symptoms he felt had existed since the traumatic events 
occurred.  

The key disagreement between Dr. K.C. and Dr. M.M. appears to 
be related to criterion D symptoms.  On the one hand, Dr. 
M.M. stated that symptoms identified by the veteran and his 
social worker wife were "inconsistent with or lacking in 
severity to meet the criteria for a diagnosis of PTSD."  As 
examples, Dr. M.M. noted that the veteran's reported 
hypervigilance were more accurately described as normal 
precautions which were appropriate to the situations 
presented rather than a pathological behavior caused by the 
veteran's traumatic stressor events.  She also found the 
veteran's reported passiveness and feelings of helplessness 
to be more likely attributable to his life-long depression 
rather than attributed to his traumatic stressor events.

On the other hand, Dr. K.C. found criterion D symptoms wholly 
unrelated to hypervigilence or passive behavior.  Dr. K.C. 
stated that "[H]yperarousal symptoms, criterion D, were 
present in 4 of the 5 items, including difficulty staying 
asleep, difficulty concentrating, hypervigilance and 
exaggerated startle response."  

The Board observes that Dr. K.C. reported results of the 
Clinician Administered Posttraumatic Stress Disorder Scale 
(CAPS), and the various scoring of that test recommended by 
practitioners.  Dr. K.C. reported that the various scoring 
methods resulted in scores that indicated a PTSD diagnosis 
was appropriate in the veteran's case.  He concluded that 
"even when the most stringent cutoffs are employed to 
minimize false positives, [the veteran's] responses are 
consistent with a diagnosis of PTSD."

The Board acknowledges that Dr. K.C. did not have the May 
2006 VA examination report of Dr. M.M. to review, and did not 
have the veteran's entire VA claims folder to review, where 
Dr. M.M. reviewed the claims folder.  However, the rationale 
and clinical analysis contained in Dr. K.C.'s medical opinion 
is very probative and is supported by the medical evidence in 
the record.  

In sum, after review of the entire medical record, the Board 
finds that the evidence supporting a diagnosis of PTSD is at 
least in equipoise.  For that reason, providing the veteran 
with the benefit of the doubt, the Board finds that element 
(1) is satisfied.

With regard to element (2), the record contains citations for 
the veteran's Air Medal and Distinguished Flying Cross Medal 
(DFC).  Both citations describe facts supporting the 
conclusion that the veteran served in combat situations while 
in Vietnam; the plane he crewed was exposed to enemy fire on 
several occasions.  For that reason, the Board finds that the 
veteran's stressor statements are sufficient to support his 
claim for service connection.  See 38 C.F.R. § 3.304(f) 
(2008).

With regard to element (3), the Board notes that both the VA 
examiner and Dr. K.C. determined that the veteran's PTSD was 
caused by the stressor events he described he experienced in 
Vietnam.  Thus, element (3) is satisfied.

In conclusion, the Board finds that entitlement to service 
connection for PTSD is warranted.



Entitlement to service connection for Parkinson's disease, to 
include as due to exposure to herbicides.

Relevant law and regulations

The relevant law and regulations regarding service connection 
- in general have been stated above and will not be repeated 
here.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  The Secretary has determined that 
the credible evidence against an association between 
herbicide exposure and Parkinson's disease outweighs the 
credible evidence for such an association, and has determined 
that a positive association does not exist.  See 72 F.R. 
32402 (June 12, 2007).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but 
also must determine whether the claimant has presented 
evidence linking his current disability to his active service 
under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2008).

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. The Board will examine each element in 
turn.

With regard to element (1), the record includes a diagnosis 
or assessment of Parkinson's disease by Dr. K.M. in June 
2004.  Thus, element (1) is satisfied.

With regard to element (2), the Board will separately address 
disease and injury.  There is no evidence of Parkinson's 
disease in service.  Indeed, the veteran does not so contend; 
he stated to a VA examiner in April 2005 that he had been 
diagnosed with Parkinson's disease about one year earlier.  
Moreover, he told that examiner that he believed he had 
experienced symptoms related to Parkinson's disease about 15 
years prior to the diagnosis, or about 1988 or 1989; 
approximately 13 years after he was separated from active 
duty service.  

With respect to injury, the Board finds that because the 
veteran served in Vietnam, the presumption afforded in 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(6)(iii) 
(2008) operates in his favor.  Indeed, the veteran has 
already been provided the presumption afforded in § 1116(f) 
with the grant of service connection for diabetes mellitus.  
Therefore, the Board finds that element (2), in-service 
injury, is satisfied by the presumption of exposure to 
herbicides.

With regard to element (3), as discussed in the law and 
regulations section above, a second Agent Orange related 
presumption exists, namely a presumption of medical nexus 
between presumed herbicide exposure in Vietnam and certain 
specifically identified disabilities.  However, as noted 
above, the Secretary of Veterans Affairs has determined that 
the credible evidence against an association between 
herbicide exposure and Parkinson's disease outweighs the 
credible evidence for such an association, and has determined 
that a positive association does not exist.  See 
72 F.R. 32402 (June 12, 2007).  As noted in the Federal 
Register, the determinations of the Secretary were based on 
findings made by the National Academy of Sciences' (NAS) 
review of the available credible scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in the Republic of 
Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure.  The Board observes that 
such findings are very probative and comprise powerful 
evidence against the veteran's claim.

To support a nexus between the presumed exposure to 
herbicides and his Parkinson's disease, the veteran has 
submitted several medical treatises which he contends show 
some evidence of an association between exposure to 
herbicides and Parkinson's disease.  Specifically, the 
veteran submitted documents including an article entitled 
"Environmental Exposures and Gene Regulation in Disease 
Etiology;" an overview of Parkinson disease from the 
National Parkinson Foundation; a December 30, 2001, BBC 
article regarding Agent Orange hotspots in Vietnam; an 
article from Department of Health and Human Service, Agency 
for Toxic Substances and Disease Registry; an Overview Paper 
by Dr. W.D.; a 2005 paper by the Canadian Medical 
Association; an Iowa and North Carolina Agriculture Health 
Study; and various selections from the Parkinson's Disease 
Handbook from the American Parkinson Disease Association.  
The Board notes that none of the documents submitted pertain 
specifically to the veteran.  


Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. See Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical evidence which is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

As indicated above, the probative value of medical evidence 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support" the opinion or 
conclusion.  See Bloom v. West, supra at 187.  In this case, 
the veteran does not contend that any of the evidence he 
submitted pertains solely to himself, but rather he contends 
it supports finding that a general medical association exists 
between exposure to herbicides and Parkinson's disease.  
Under the guidance of Obert, Beausoleil and Libertine, supra, 
the Board finds that such general scientific reports, without 
additional evidence specific to this veteran's case, are not 
sufficient to support the veteran's claim for service 
connection.  Indeed, the medical treatises proffered by the 
veteran are far outweighed in probative value by the July 
2007 determinations of the Secretary and the NAS review of 
medical literature.  The Board notes that the July 2007 
notice post-dates the evidence presented by the veteran.  

To the extent that the veteran contends that there is such an 
association, there is nothing in the record which indicates 
he is qualified or competent to offer such a scientific 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board is aware that 
the veteran has presented a cogent argument in support of his 
claim and has supported it with the evidence he believes is 
persuasive.  However, the Board finds that the evidence he 
submitted is vastly outweighed by the findings of the NAS and 
the Secretary, and that the veteran's evident sincere 
personal belief is simply not probative of a medical nexus 
between his presumed exposure to herbicides and his 
Parkinson's disease which did not manifest until many years 
following service.  See Voerth v. West, 13 Vet. App. 117, 119 
(1999).

In short, in view of the Secretary's determination, based on 
medical research which included consideration of positive and 
negative evidence of a nexus, that there is no connection 
between herbicide exposure and the veteran's Parkinson's 
disease and in the absence of any contrary evidence specific 
to the veteran, the Board finds that the nexus element has 
not been satisfied.  

In arriving at its decision, the Board is cognizant of the 
fact that it has relied upon the findings of the Secretary, 
and that such material is not contained in the claims file.  
Although reliance on such material generally gives rise to a 
duty on the part of the Board to notify the claimant of the 
material and of the reliance proposed to be placed upon it, 
[see Thurber v. Brown, 5 Vet. App. 119 (1993)], such notice 
in this case is not required.  First, the Federal Register is 
a public document.  Second, the information contained in the 
cited Federal Register provisions above resulted in the list 
of disease associated with exposure to certain herbicide 
agents noted in 38 C.F.R. § 3.309(e), of which the veteran 
was apprised in both the rating decision and the statement of 
the case.  

In addition, since the Board has found the veteran is not 
entitled to a regulatory presumption of service connection or 
that the evidence supports a finding of service connection 
due to the exposure to herbicides on a direct basis under 
Combee, supra, the Board will next review the record to 
determine whether service connection can be established on a 
direct basis.  As the veteran has a diagnosis of Parkinson's 
disease, Hickson element (1) remains satisfied.  With regard 
to element (2), the veteran's service medical records do not 
contain a complaint of or finding of Parkinson's disease, nor 
is there any other evidence of record indicating the 
veteran's Parkinson's disease manifested during service or 
within one year of separation.  Thus, element (2) is not 
satisfied.  As above, there is no competent medical evidence 
of record indicating the veteran's Parkinson's disease is 
related to his active duty service.  For those reasons, the 
Board finds that the veteran is not entitled to service 
connection on a direct basis.

For the reasons stated above, the Board finds that the 
veteran is not entitled to service connection for Parkinson's 
disease.

 Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides and as due to 
Type 2 diabetes mellitus.

Entitlement to an increased initial disability rating for 
Type 2 diabetes mellitus currently evaluated as 10 percent 
disabling effective April 8, 2004, the date the veteran's 
claim was received.

Entitlement to an increased initial disability rating for 
residuals of prostate cancer currently evaluated as 10 
percent disabling effective April 8, 2004, the date the 
veteran's claim was received.

Entitlement to an increased initial disability rating for 
erectile dysfunction currently evaluated as noncompensably 
disabling effective April 8, 2004, the date the veteran's 
claim was received.

The July 2004 rating decision granted service connection for 
diabetes mellitus, residuals of prostate cancer and erectile 
dysfunction, and denied service connection for peripheral 
neuropathy.  The veteran disagreed with the rating decision 
and timely appealed those issues.  In an April 2008 written 
statement, the veteran stated that he wanted to withdraw the 
appeals for the issues regarding erectile dysfunction, 
peripheral neuropathy, diabetes mellitus and a blood 
disorder.  In a written statement received by the Board at 
the May 20, 2008, hearing, the veteran stated that he wished 
to withdraw all issues on appeal except the issues of service 
connection for PTSD and Parkinson's disease stated above.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the veteran.  Pursuant 
to 38 C.F.R. § 20.204, the veteran can withdraw his appeal, 
or any issue therein, in a written submission to the Board.  
In this case, the May 20, 2008, statement has all the 
required information.  Pursuant to 38 C.F.R. § 20.204(b), the 
withdrawal was effective upon receipt by the Board, or in 
this case, on May 20, 2008.  Thus, the Board has no 
jurisdiction to consider the four issues which have been 
withdrawn and they shall therefore be dismissed.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for Parkinson's disease, to 
include as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides and as due to 
service-connected Type 2 diabetes mellitus, is dismissed.

Entitlement to an increased initial disability rating for 
Type 2 diabetes mellitus is dismissed.

Entitlement to an increased initial disability rating for 
residuals of prostate cancer is dismissed.

Entitlement to an increased initial disability rating for 
erectile dysfunction is dismissed.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


